         Case 1:18-cv-10506-ADB Document 120 Filed 01/10/19 Page 1 of 5



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

SAMUEL KATZ, et al., an individual,)
on his own behalf and on behalf of all
                                   )
others similarly situated,         )
                                   )
                 Plaintiffs,       )
                                   )
           v.                      )                  Civil Action No: 1:18-cv-10506-ADB
                                   )
LIBERTY POWER CORP., LLC, et al., )
                                   )
                 Defendants.       )
__________________________________ )

  CONSENT MOTION FOR LEAVE TO ACCEPT DEFENDANTS’ ALREADY FILED
           BRIEF IN EXCESS OF PAGE LIMITS AND FURTHER
                 SCHEDULING AND BRIEFING RELIEF

       Defendants Liberty Power Corp., LLC, and Liberty Power Holdings, LLC (collectively,

“Defendants”), by counsel, with the consent of counsel for the Plaintiffs, move this Court for

leave to accept Defendants’ already filed brief in excess of page limits and further scheduling

and briefing relief, as delineated below. In support thereof, Defendants state as follows:

       1.      On September 24, 2018, Plaintiffs filed a Consent Motion file to a Motion for

Leave to File a Second Amended Complaint. ECF No. 85. Plaintiffs requested up to 45 pages

for their Motion for Leave to File a Second Amended Complaint and requested the Court grant

Defendants leave to file an opposition brief up to 45 pages as well. Id. at 3.

       2.      On September 25, 2018, the Court granted the above-requested relief. ECF No.

87.

       3.      On October 10, 2018, Plaintiffs filed their Motion for Leave to file a Second

Amended Complaint and a 41 page Memorandum in Support. ECF Nos. 95, 96.
         Case 1:18-cv-10506-ADB Document 120 Filed 01/10/19 Page 2 of 5



       4.       After review of Plaintiffs’ filing and authorities cited therein, Defendants found

the Motion for Leave to File a Second Amended Complaint had merit and choose not to file an

opposition (and thus not utilize the leave it was given to file a 45 page opposition).

       5.       On November 14, 2018, the Court granted Plaintiffs’ leave to amend as

unopposed and Plaintiffs filed their Second Amended Complaint. ECF Nos. 108, 109.

       6.       Defendants received two extensions until January 9, 2019 to file a responsive

pleading to the Second Amended Complaint. ECF Nos. 112, 116.

       7.       On January 9, 2019, Defendants filed a 45 page Memorandum in Support of their

Motion to Dismiss Plaintiffs’ Second Amended Complaint. ECF No. 119.

       8.       By mistake, Defendants applied the Court’s leave to file 45 pages in opposition to

the Motion for Leave to File a Second Amended Complaint to Defendants’ Motion to Dismiss

the Second Amended Complaint. See ECF No. 119 at 1 (top right corner noting leave to file

excess pages granted September 25, 2018). Defendants apologize for this error.

       9.       Defendants and Plaintiffs have conferred and jointly request the following relief:

             a. The Court Grant Defendants’ leave nunc pro tunc to file a 45 page Motion to

                Dismiss the Second Amended Complaint and accept the document already filed

                (ECF No. 119);

             b. The Court grant Plaintiffs until February 13, 2019 to file an opposition to

                Defendants’ Motion to Dismiss that is up to 45 pages in length.

       10.      On December 12, 2018, Defendants moved to continue their deadline for their

response to the Second Amended Complaint by Plaintiffs’ consent, but “Plaintiffs conditioned

this consent on receiving Defendants’ consent to a similar extension for the filing of Plaintiffs’

opposition to any motion filed by Defendants until February 13, 2019.” ECF No. 115. ¶6. It is



                                                  2
          Case 1:18-cv-10506-ADB Document 120 Filed 01/10/19 Page 3 of 5



possible to read the order granting the December 12 motion as not expressly also granting the

corresponding extension for Plaintiffs’ opposition. See ECF No. 116 (“ELECTRONIC ORDER

entered granting [115] Motion for Extension of Time to 1/9/19 to respond to second amended

complaint.”). In an abundance of caution, Plaintiffs condition their consent to the relief sought

herein on an order expressly granting the extension identified in the December 12, 2018

motion.

       11.     The above constitutes good cause for this request.

       WHEREFORE, Defendants, with consent from counsel for Plaintiffs, hereby move this

Court for the entry of an Order as follows: 1) grant Defendants’ leave nunc pro tunc to file a 45

page Motion to Dismiss the Second Amended Complaint and accept the document already filed

(ECF No. 119); (2) grant Plaintiffs until February 13, 2019 to file an opposition to Defendants’

Motion to Dismiss that is up to 45 pages in length; and (3) granting any other relief this Court

deems just and proper.



                                               Respectfully Submitted,

                                               Defendants Liberty Power Corp., LLC and
                                               Liberty Power Holdings, LLC

                                               By Their Attorneys:

                                               /s/ Jeffrey Brundage
                                               Charles A. Zdebski (pro hac vice )
                                               Jeffrey P. Brundage (pro hac vice)
                                               ECKERT SEAMANS CHERIN
                                               & MELLOTT, LLC
                                               1717 Pennsylvania Ave, NW, Suite 1200
                                               Washington, D.C. 20006
                                               Telephone: (202) 659-6676
                                               Facsimile: (202) 659-6676
                                               Email: czdebski@eckertseamans.com
                                               Email: jbrundage@eckertseamans.com

                                                 3
           Case 1:18-cv-10506-ADB Document 120 Filed 01/10/19 Page 4 of 5




                                                Craig R. Waksler (B.B.O. # 566087)
                                                Rachel E. Moynihan (B.B.O. # 663887)
                                                ECKERT SEAMANS CHERIN &
                                                MELLOTT, LLC
                                                Two International Place, 16th Floor
                                                Boston, MA 02110-2602
                                                Telephone: 617.342.6800
                                                Facsimile: 617.342.6899
                                                Email: cwaksler@eckertseamans.com
                                                Email: rmoynihan@eckertseamans.com

                                                Counsel for Defendants Liberty Power Corp.,
                                                LLC and Liberty Power Holdings, LLC

                                                Dated: January 10, 2019



                  LOCAL RULE 7.1(a)(2) CERTIFICATE OF COMPLIANCE

          I, Jeffrey Brundage, counsel for Defendants, hereby certify that on January 10, 2019, I

conferred via electronic mail with counsel for the Plaintiffs who assented to the relief sought

herein.

                                                       /s/ Jeffrey Brundage
                                                         Jeffrey Brundage




                                                  4
         Case 1:18-cv-10506-ADB Document 120 Filed 01/10/19 Page 5 of 5



                                 CERTIFICATE OF SERVICE

       I hereby certify that on January 10, 2019, the foregoing document(s) filed through the
ECF system will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF):

                              John L. Fink, Esq.
                              FINK LAW OFFICE
                              18 Lyman Street, Suite 208
                              J&N Professional Building
                              Westborough, MA 01581
                              Co-Counsel for Plaintiffs

                              David C. Parisi, Pro Hac Vice
                              Suzanne Havens Beckman, Pro Hac Vice
                              PARISI & HAVENS LLP
                              212 Marine Street, Unit 100
                              Santa Monica, CA 90405
                              Co-Counsel for Plaintiffs

                              Yitzchak H. Lieberman, Pro Hac Vice
                              Grace E. Parasmo, Pro Hac Vice
                              PARASMO LIEBERMAN LAW
                              7400 Hollywood Blvd., Suite 505
                              Los Angeles, CA 90046
                              Co-Counsel for Plaintiffs

                              Ethan M. Preston, Pro Hac Vice
                              PRESTON LAW OFFICES
                              4054 McKinney Avenue
                              Suite 310
                              Dallas, TX 75204
                              Co-Counsel for Plaintiffs

                              Matthew R Mendelsohn, Pro Hac Vice
                              Mazie Slater Katz & Freeman, LLC
                              103 Eisenhower Parkway
                              Roseland, NJ 07068
                              Co-Counsel for Plaintiffs



                                                     /s/ Jeffrey P. Brundage
                                                     Jeffrey P. Brundage




                                                 5
